DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 19, and 20 recites the limitation "said surface" in lines 4, 3 and 5, 6-8, and 12-13, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 19 and 20 recites the limitation "the output optical axis" in lines 5 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said first grating" in line 10 and “said second grating” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “a waveguide” twice, “a switchable output grating” twice, and “a prescription” twice. It is unclear whether each of these are separate elements or the same elements. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0227576 A1 Fattal (herein “Fattal”).
Regarding claim 1, Fattal discloses a waveguide display (110) comprising: a source (118) of image modulated light projected over a field of view (Fig. 4; paras [0050, 0071, 0072]); and a waveguide (112) comprising at least one output grating (114) with an optical prescription providing angularly varying optical power for focusing said field of view onto an external surface (Figs. 4 and 5A; paras [0038, 0043, 0050, 0082]).
Regarding claim 7, Fattal discloses a reflective or transmissive optical-powered element (124) disposed along an optical path from said waveguide and a viewer of said waveguide display (Fig. 4; para [0049]).
Regarding claim 12, Fattal discloses a surface selected from the group consisting of: a virtual image surface, a real image surface, a curved surface, a reflective surface, and an at least partially transmissive surface (virtual image plane, Fig. 4; para [0050]).
Regarding claim 13, Fattal discloses an optical engine selected from the group consisting of: a scanned laser projector, a projector comprising an emissive display and a collimator, a projector .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2018/0227576 A1 Fattal (herein “Fattal”) in view of US 9,671,612 B2 Kress et al. (herein “Kress”).
Regarding claim 2, Fattal discloses said at least one output grating (114) includes at least one grating prescription (para [0062]). Fattal is silent as to providing at least two different focal lengths across said FOV. However, Kress discloses at least one output element includes at least one grating prescription providing at least two different focal lengths across said FOV (tunable lens 253 optically configured to provide a first focal length and a second focal length; Fig. 2C; col. 4, lines 26-67). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the at least one output grating of Fattal with the two different focal lengths across said FOV, as taught by Kress, so as to provide images at different appropriate depths for more accurately providing information (col. 3, lines 33-45).
Regarding claim 3, Fattal discloses said at least one output grating providing a first FOV portion onto a first area of said surface and a second FOV portion onto a second area of said surface (para [0062]). Fattal is silent as to providing at least two different focal lengths across said FOV. However, Kress discloses at least one output element includes at least one grating prescription providing at least 
Regarding claim 4, Fattal discloses said at least one output grating includes at least one grating prescription (para [0062]). Fattal is silent as to providing a continuously varying focal length across at least a portion of said FOV. However, Kress discloses providing a continuously varying focal length across at least a portion of said FOV (tunable lens 253 optically configured to provide a continuously variable focal length; Fig. 2C; col. 4, lines 26-67). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the at least one output grating of Fattal with the two different focal lengths across said FOV, as taught by Kress, so as to provide a more adaptable and applicable system  that can provide focused image content over a continuous area.
Regarding claim 11, Fattal is silent as to but Kress discloses said at least one output grating includes at least one grating switchable between a diffracting state and a non-diffracting state (stacked switchable lens 340 switchable between diffractive gratings and no longer forming diffractive gratings; col. 7, lines 28-52). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include switchable gratings, as taught by Kress, so as to provide a quick and effective switching means for providing varied diffraction according to use (col. 7, lines 28-52).
Regarding claim 18, Fattal is silent as to but Kress discloses at least one of a LIDAR, an eye tracker, a lens with electrically variable optical power, or a despeckler (col. 4, lines 26-55). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one of a LIDAR, an eye tracker, a lens with electrically variable optical power, or a despeckler, as taught by 
Regarding claim 19, Fattal discloses method of viewing an image (para [0035]), comprising the steps of: providing a source (118) of image modulated light projected over a field of view (Fig. 4; paras [0050, 0071, 0072]); providing a waveguide (112) comprising at least one output grating with an optical prescription for focusing said field of view onto an external surface (Fig. 5A; paras [0055, 0061]); tilting the output optical axis of said waveguide (Fig. 4; para [0049]); focusing a first FOV portion onto a first area of said surface; and focusing a second FOV portion onto a second area of said surface (Figs. 4 and 5A; paras [0043, 0050]). Fattal is silent as to, but Kress discloses at an acute angle to said surface (Fig. 2A; col. 3, line 46 – col. 4, line 21). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Fattal with an output optical axis at an acute angle, as taught by Kress, so as to provide an increase in the length of projection onto the external surface, thus increasing projectable image content.
Regarding claim 20, Fattal discloses method of viewing an image (para [0035]), comprising the steps of: providing a source (118) of image modulated light projected over a field of view (Fig. 4; paras [0050, 0071, 0072]); providing a waveguide (112) comprising at least one output grating with an optical prescription for focusing said field of view onto an external surface (Fig. 5A; paras [0055, 0061]); providing a waveguide supporting a switchable output grating with a -32-D26-06229 prescription providing continuously varying focal length across at least a portion of said FOV (Fig. 5A; paras [0055, 0061]); tilting the output optical axis of said waveguide (Fig. 4; para [0049]); focusing a first FOV portion onto a first area of said surface (Fig. 4; paras [0043, 0050]); focusing a second FOV portion onto a second area of said surface (Fig. 4; paras [0043, 0050]); and providing a continuously varying focal length across at least a portion of said FOV (Figs. 4 and 5A; paras [0043, 0050]). Fattal is silent as to, but Kress discloses at an acute angle to said surface (Fig. 2A; col. 3, line 46 – col. 4, line 21) and switching said first grating .

Claims 5, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2018/0227576 A1 Fattal (herein “Fattal”) in view of US 2012/0224062 A1 Lacoste et al. (herein “Lacoste”).
Regarding claim 5, Fattal is silent as to but Lacoste discloses said external surface subtends an angle of less than 45 degrees to a viewing axis of said display (Fig. 6; para [0122]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed have an angle of less than 45 degrees to a viewing axis of said display, as taught by Lacoste, so as to provide greater control over perceived depth of projected image content to more accurately present information to a viewer (para [0023]).
Regarding claim 6, Fattal is silent as to but Lacoste discloses said external surface subtends and angle of less than 15 degrees to viewing axis of said display (Lacoste discloses approximately 10 degrees, Fig. 6; para [0122]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed have an angle of less than 15 degrees to a viewing axis of said display, as taught by 
Regarding claim 8, Fattal is silent as to but Lacoste discloses said source of image modulated light provides first image data for projection at a first range and second image data for projection at a second range (602, 604, Fig. 6; paras [0105, 0122]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed have said source of image modulated light provides first image data for projection at a first range and second image data for projection at a second range, as taught by Lacoste, so as to provide greater control over perceived depth of projected image content to more accurately present information to a viewer (para [0023]).
Regarding claim 9, Fattal is silent as to but Lacoste discloses said first and second image data are digitally magnified to provide projected image dimensions on said external surface scaled to said first and second ranges (602, 604, Fig. 6; paras [0105, 0122]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed have said first and second image data are digitally magnified to provide projected image dimensions on said external surface scaled to said first and second ranges, as taught by Lacoste, so as to provide greater control over perceived depth of projected image content to more accurately present information to a viewer (para [0023]).
Regarding claim 10, Fattal discloses said at least one output grating includes at least one grating prescription (114; para [0062]). Fattal is silent as to but Lacoste discloses providing a first focal length for focusing a first FOV portion onto a first area of said surface located at less than 3 meters from said waveguide and a second focal length for focusing a second FOV portion onto a second area of said surface located at greater than 3 meters from said waveguide (Lacoste discloses 2 meters, Fig. 6; paras [0002, 0032, 0122]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed have a first focal length for focusing a first FOV portion onto a first area of said surface located at less than 3 meters from said waveguide and a second focal length for focusing a .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2018/0227576 A1 Fattal (herein “Fattal”) in view of EP 0286962 A2 (herein “Holtronic”).
Regarding claim 14, Fattal discloses said waveguide provides a projector (Fig. 3; paras [0043, 0055]), wherein said at least one output-31-D26-06229 grating (114) includes at least one grating prescription (para [0062]). Fattal is silent as to, but Holtronic discloses a projector in a windscreen reflection head up display (paras [0025, 0029]), wherein said at least one output -31-D26-06229 grating includes at least one grating prescription for correcting distortions introduced by reflection at said windscreen (paras [0039, 0045, 0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the windscreen taught by Holtronic so as to provide a distortion-free representation of projected image content (para [0036]).
Regarding claim 15, Fattal discloses said waveguide provides a projector (Fig. 3; paras [0043, 0055]), wherein said at least one output-31-D26-06229 grating (114) includes at least one grating prescription (para [0062]). Fattal is silent as to, but Holtronic discloses a characteristic selected from the group consisting of: distortion introduced by an optical element disposed between waveguide and a viewer, polarization non-uniformity, and illumination non-uniformity (paras [0039, 0045, 0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a characteristic selected from the group consisting of: distortion introduced by an optical element disposed between waveguide and a viewer, polarization non-uniformity, and illumination non-uniformity, as taught by Holtronic, so as to provide a distortion-free representation of projected image content (para [0036]).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2018/0227576 A1 Fattal (herein “Fattal”) in view of US 9,494,799 B2 Robbins et al. (herein “Robbins”).
Regarding claim 16, Fattal is silent as to but Robbins discloses at least one output grating includes at least one grating prescription for diffracting radiation in the infrared band (col. 1, line 52 – col. 2, line 16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed have radiation in the infrared band, as taught by Robbins, so as to provide eye tracking for better accommodating projected image content according to a viewer’s gaze (col. 1, lines 6-21).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2018/0227576 A1 Fattal (herein “Fattal”) in view of US 6,457,834 B1 Cotton et al. (herein “Cotton”).
Regarding claim 17, Fattal is silent as to but Cotton discloses said waveguide operates according to the Scheimpflug principle (col. 7, lines 56-67; col. 8, lines 33-45). It would have been obvious to one of ordinary skill in the art at the time the invention was filed have said waveguide operates according to the Scheimpflug principle, as taught by Cotton, so as to provide accurate images on tilted surfaces (col. 1, line 51 – col. 2, line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883